               Case 2:20-mj-00121-DB Document 19 Filed 11/05/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-MJ-00121-DB
12                                Plaintiff,            FINDINGS AND ORDER EXTENDING TIME FOR
                                                        PRELIMINARY HEARING PURSUANT TO RULE
13                         v.                           5.1(d) AND EXCLUDING TIME
14   GRAHAM WINTERS HETTINGER,                          DATE: November 10, 2020
                                                        TIME: 2:00 p.m.
15                               Defendant.             COURT: Hon.
16

17          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

18 Pursuant to Rule 5.1(d), filed by the parties in this matter on November 3, 2020. The Court hereby finds

19 that the Stipulation, which this Court incorporates by reference into this Order, demonstrates good cause

20 for an extension of time for the preliminary hearing date pursuant to Rule 5.1(d) of the Federal Rules of

21 Criminal Procedure.

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      FINDINGS AND ORDER                                1
             Case 2:20-mj-00121-DB Document 19 Filed 11/05/20 Page 2 of 2


 1        THEREFORE, FOR GOOD CAUSE SHOWN:

 2        1. The date of the preliminary hearing is extended to January 26, 2021, at 2:00 p.m.

 3        2. Defendant shall appear at that date and time before the Magistrate Judge on duty, Magistrate

 4        Judge Delaney.

 5        3. The time by which the government shall be required to present an indictment in this matter

 6        under the Speedy Trial Act shall be excluded between November 10, 2020 and January 26, 2020

 7        be excluded pursuant to 18 U.S.C. § 3161(b) & (h)(7)(A), (B)(iv), Local Code T-4

 8

 9        IT IS SO ORDERED.

10 Dated: November 5, 2020

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     FINDINGS AND ORDER                               2
